EXHIBIT 10.4
SECOND AMENDMENT TO
EMPLOYMENT OFFER LETTER
     This Second Amendment (this “Second Amendment”) to the Employment Offer
Letter (the “Offer Letter”), dated as of January 3, 2008, between Jones Soda
Co., a Washington corporation (“Employer”), and Joth Ricci (“Employee”) is
entered into on May 4, 2009.
     WHEREAS, Employer and Employee wish to document an amendment to the Offer
Letter;
     NOW, THEREFORE, for good and valuable consideration, the sufficiency and
receipt of which are hereby acknowledged, Employer and Employee hereby agree
that, effective May 1, 2009, the Offer Letter shall be amended as follows:
     Effective as of May 1, 2009, you will assume the position of President and
Chief Executive Officer. You will perform the duties customarily performed by
the President and Chief Executive Officer of a corporation which is, in all
respects, similar to Jones Soda and such other duties as may be assigned from
time to time by the Board of Directors of the Company. Your role as President
and Chief Executive Officer is a full time position.
     Except as modified by the First Amendment dated December 29, 2008 and this
Second Amendment, all other terms and conditions of the Offer Letter remain in
full force and effect.

                          JONES SODA CO.    
 
               
/s/ Jonathan J. Ricci
      By   /s/ Michael R. O’Brien    
 
               
Joth Ricci
      Its   Chief Financial Officer    

